Citation Nr: 0939819	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-41 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for a disability 
manifested by loss of balance and dizziness.

5.  Entitlement to service connection for sterility.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for all other acquired 
psychiatric disorders except PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005, August 2005, and January 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky. 

The case was remanded by the Board in March 2009 to afford 
the Veteran his requested hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction, the case was previously 
remanded in March 2009 to afford the Veteran his requested 
hearing before a Veterans' Law Judge at the local VA Regional 
Office.

Despite the Board's remand specifically for a hearing, the 
Veteran has not been scheduled for a hearing as requested, 
nor has he withdrawn his hearing request.  Rather, his 
representative has indicated that his request for a hearing 
remains.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans' Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


